NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

JUAN MARTINEZ,                :     CIV. NO. 19-17195 (RMB-KMW)
                              :
               Plaintiff      :
                              :
     v.                       :          OPINION
                              :
DETECTIVE DANIEL CHOE, et al.,:
                              :
               Defendants     :

BUMB, DISTRICT JUDGE

     Plaintiff Juan Martinez, a pretrial detainee confined in the

Atlantic County Jail in Mays Landing, New Jersey, brings this civil

rights complaint under 42 U.S.C. § 1983. (Compl., ECF No. 1.)

Plaintiff filed an application to proceed in forma pauperis (“IFP”)

(ECF No. 1-1), which establishes his eligibility to proceed without

prepayment of fees under 28 U.S.C. § 1915 and will be granted.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. § 1915(e)(2)(B), §

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. For the reasons discussed below, the Court
will dismiss the Complaint without prejudice for failure to state

a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when
                                    2
the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff alleges Detective Daniel Choe of the Prosecutor’s

Office in Mays Landing, New Jersey violated his constitutional

rights by arresting him on February 14, 2019, and after hours of

Plaintiff insisting he was innocent, Choe told him that if he wrote

an apology to “the family,” he would be released. (Compl., ECF No.

1 at 5.) After Plaintiff wrote the apology, he alleges the letter

was used to prosecute him for a crime of which he was innocent.
                                 3
(Compl., ECF No. 1 at 5.) Plaintiff further alleges that Choe

threatened him, lied on his police report, and used Plaintiff’s

poor English language skills “to exploit this investigation.”

(Id.) Plaintiff also named the Prosecutor’s Office as a defendant

but did not make any specific allegations against it. (Compl., ECF

No. 1 at 4.)

     B.   Claims Under 42 U.S.C. § 1983

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).



                                4
     A county prosecutor's office is a state agency for § 1983

purposes, and is not a person amenable to suit under § 1983.

Mikhaeil v. Santos, 646 F. App’x 158, 161 (3d Cir. 2016) (citing

Estate of Lagano v. Bergen Cty. Prosecutor's Office, 769 F.3d 850,

854–55 (3d Cir. 2014) (holding that New Jersey county prosecutors’

offices are considered state agencies for § 1983 purposes when

fulfilling their law enforcement and investigative—as opposed to

administrative—roles)). The Court will therefore dismiss the §

1983 claims against the Prosecutor's Office with prejudice.

     Detective Choe, as an employee of a state agency for purposes

of his § 1983 claim, is not “a person” amenable to suit in his

official   capacity.   See   Estate       of    Lagano,    769     F.3d    at    856.

Plaintiff, however, may bring a § 1983 claim against Detective

Choe in his personal capacity. (Id.) Liberally construing the

Complaint, Plaintiff is asserting claims for false arrest, false

imprisonment, malicious prosecution and violation of the Fifth

Amendment protection against compelled self-incrimination.

           1.   Fourth   Amendment             False      Arrest     and        False
                Imprisonment Claims

     “To state a claim for false arrest under the Fourth Amendment,

a plaintiff must establish: (1) that there was an arrest; and (2)

that the arrest was made without probable cause.” James v. City of

Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012) (quoting Groman v.


                                      5
Twp. of Manalapan, 47 F.3d 628, 634 (3d Cir. 1995); Dowling v.

City of Phila., 855 F.2d 136, 141 (3d Cir. 1988)). “[P]robable

cause to arrest exists when the facts and circumstances within the

arresting officer's knowledge are sufficient in themselves to

warrant a reasonable person to believe that an offense has been or

is being committed by the person to be arrested.” Reedy v. Evanson,

615 F.3d 197, 211 (3d Cir. 2010) (quoting Orsatti v. N.J. State

Police, 71 F.3d 480, 483 (3d Cir. 1995)).

      To state a claim for false imprisonment under the Fourth

Amendment, a plaintiff must allege facts indicating that (1) he

was detained; and (2) the detention was unlawful. James, 700 F.3d

at   682-83.   Detention   is   unlawful,   for   purposes   of   a   false

imprisonment claim, if detention is without legal process. Wallace

v. Kato, 549 U.S. 384, 389 (2007). “[W]here the police lack

probable cause to make an arrest, the arrestee has a claim under

§ 1983 for false imprisonment based on a detention pursuant to

that arrest.” O'Connor v. City of Philadelphia, 233 F. App’x 161,

164 (3d Cir. 2007) (citations omitted)).

      Plaintiff alleges Detective Choe arrested and detained him

for prosecution although he is innocent. Probable cause “‘requires

only a probability or substantial chance of criminal activity, not

an actual showing of such activity.’” District of Columbia v.

Wesby, 138 S. Ct. 577, 586 (2018) (quoting Illinois v. Gates, 462
                                    6
U.S. 213, 243-44, n. 13(1983)). “To determine whether an officer

had probable cause for an arrest, ‘we examine the events leading

up to the arrest, and then decide ‘whether these historical facts,

viewed from the standpoint of an objectively reasonable police

officer, amount to’ probable cause.’” Wesby, 138 S. Ct. at 586

(quoting Maryland v. Pringle, 540 U.S. 366, 371 (2003) (quoting

Ornelas v. United States, 517 U.S. 690, 696 (1996)).

     Plaintiff also alleges that Detective Choe lied in his police

report. “[T]he mere existence of an allegedly incorrect police

report   fails    to   implicate   constitutional     rights.”   Jarrett   v.

Township of Bensalem, 312 F. App’x 505, 507 (3d Cir. 2009).

Therefore,    Plaintiff’s    allegations   of   his   innocence   and   that

Detective Choe falsified his police report fail to state a claim.

The Court will dismiss the false arrest and false imprisonment

claims without prejudice.

             2.   Fourth Amendment Malicious Prosecution Claim

     The elements of a malicious prosecution claim under § 1983

are: (1) the defendant initiated a criminal proceeding; (2) the

criminal proceeding ended in plaintiff's favor; (3) the proceeding

was initiated without probable cause; (4) the defendant acted

maliciously or for a purpose other than bringing the plaintiff to

justice; and (5) the plaintiff suffered deprivation of liberty

consistent with the concept of seizure as a consequence of a legal
                                      7
proceeding. Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009)

(quoting Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir.

2003)). Plaintiff has not alleged facts indicating that Detective

Choe arrested him and initiated a criminal proceeding without

probable   cause    nor   has   Plaintiff   alleged   that   the   criminal

proceeding ended in his favor. Therefore, Plaintiff fails to state

a malicious prosecution claim. The Court will dismiss this claim

without prejudice.

           3.      Fifth Amendment Protection Against Compelled Self-
                   Incrimination

     Plaintiff alleges Detective Choe violated his Miranda rights

by telling him that if he wrote a letter of apology he would be

released from custody but instead the letter was used to prosecute

him. Miranda claims fall under the Fifth Amendment protection

against compelled self-incrimination. Renda v. King, 347 F.3d 550,

557-58 (3d Cir. 2003). “Questioning a plaintiff in custody without

providing Miranda warnings is not a basis for a § 1983 claim as

long as the plaintiff's statements are not used against her at

trial.” Id. (citing Chavez v. Martinez, 538 U.S. 760, 767 (2003));

see Ojo v. Luong, 709 F. App’x 113, 118 (3d Cir. 2017) (“it is the

use of coerced statements during a criminal trial, and not in

obtaining an indictment, that violates the Constitution”) (quoting

Renda, 347 F.3d at 559) (emphasis in Ojo)).


                                     8
     Plaintiff alleges that the letter he wrote at Detective Choe’s

behest was used to prosecute him. It is not clear, however, that

the letter was used at trial. The Court will dismiss this claim

without prejudice, and Plaintiff may file an amended complaint if

he can allege that he wrote the incriminating letter in custody

without a Miranda warning and the letter was used against him at

trial.

III. CONCLUSION

     For the reasons stated above, the Court grants Plaintiff’s

IFP application and dismisses the Complaint for failure to state

a claim. An appropriate order follows.



DATE: December 3, 2019
                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              United States District Judge




                                9
